Appeal from a decision of the Workers’ Compensation Board, filed February 26, 1979, which rescinded its prior decision affirming a referee’s award of 50% disability and allowed claimant the total rate of *641disability. The board found: "based upon medical evidence showing that the claimant has a total disability and that he has a causally related congestive heart failure and myocardial infarction, a finding is made that the claimant has a causally related total disability entitling him to the full total rate of $125.00.” There is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.